Contrary to the appellant’s contention, a fair preponderance *724of the evidence presented at the fact-finding hearing supported the Family Court’s determination that he had committed certain family offenses, warranting the issuance of an order of protection (see Family Ct Act § 812 [1]; § 821 [1] [a]; § 832; Matter of Williams v Maise, 85 AD3d 933 [2011]; Matter of Amber JJ. v Michael KK., 82 AD3d 1558 [2011]). Moreover, the dismissal of criminal charges against the appellant that were based on certain conduct alleged in the family offense petition did not have a res judicata effect with respect to this family offense proceeding, where proof beyond a reasonable doubt is not required (see Matter of Schneider v Arata, 81 AD3d 652, 653 [2011]).
The appellant’s remaining contentions are without merit. Prudenti, EJ., Rivera, Austin and Roman, JJ., concur.